PER CURIAM: *
Appealing the judgment in a criminal case, Lindsey Ewing raises arguments that are foreclosed by United States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013), and United States v. Trejo, 610 F.3d 308, 312-13 (5th Cir. 2010). In Alcantar, we rejected the argument that Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 132 S.Ct. 2566, 183 L.Ed.2d 450 (2012), affected our prior jurisprudence rejecting challenges to the constitutionality of 18 U.S.C. § 922(g)(1). Alcantar, 733 F.3d at 146. In Trejo, we applied the plain error standard to a factual sufficiency claim that was .raised for the first time in this court. Trejo, 610 F.3d at 313. Accordingly, the Government’s motion for summary affirmance is GRANTED, its alternative motion for extension of .time is DENIED, and the judgment is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.